 Case 1:18-cr-00134-KAM Document 47 Filed 07/26/19 Page 1 of 2 PageID #: 257
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
SSS/GMM                                             271 Cadman Plaza East
F.#2016R02185                                       Brooklyn, New York 11201


                                                    July 26, 2019

By Hand and ECF

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re:         United States v. Donville Inniss
                              Criminal Docket No. 18-134 (S-1)(KAM)

Dear Judge Matsumoto:

               Pursuant to the Court’s April 3, 2019 amended criminal pretrial scheduling order
(“Pretrial Order”) (Dkt. No. 37), the parties must file a joint letter by today, noting any
objections after the parties have met and conferred. (See Pretrial Order at ¶ 5).

                The defendant has indicated that he generally does not object to the government’s
filing of July 15, 2019. The defendant has, however, requested that voir dire request number 10
(Exhibit D to the government’s filing of July 15, 2019) add the following question: “Have you
ever been accused of taking a bribe?” The government does not object to adding that question.

               The defendant has also requested the additional voir dire question:

               You must decide the case solely on the evidence and the law before you
               and must not be influenced by any personal likes or dislikes, opinions,
               prejudices, sympathy or biases, including unconscious bias. Racial bias
               may be explicit or implicit. “Explicit bias” refers to the attitudes and
               beliefs we have about a person or group on a conscious level.
               Unconscious biases are stereotypes, attitudes, or preferences that people
               may consciously reject but may be expressed without conscious
               awareness, control or intention. Like conscious bias, unconscious bias,
               too, can affect how we evaluate information and make decisions. The
               defendant and many witnesses in this case may be of a racial or ethnic
               group different than yours. Do you believe that the fact that the defendant
               and witnesses here may be of a different racial group or ethnicity than
               yours would affect your ability to be a fair and impartial juror?
 Case 1:18-cr-00134-KAM Document 47 Filed 07/26/19 Page 2 of 2 PageID #: 258



The government does not object to the inclusion of this question in voir dire.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:      /s/
                                                     Sylvia Shweder
                                                     Assistant U.S. Attorney
                                                     (718) 254-6092

                                                     Gerald M. Moody, Jr.
                                                     Trial Attorney
                                                     Department of Justice
                                                     (202) 616-4988

cc:    Anthony Ricco, Esq., and Steven Legon, Esq. (by ECF)




                                                2
